Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 1 of 20 Page ID #:1913



  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   JAVIER A. G., 1                                 Case No. SACV 19-2341 PVC
 12                        Plaintiff,
                                                      MEMORANDUM DECISION AND
 13          v.                                       ORDER
 14   ANDREW M. SAUL, Commissioner of
      Social Security,
 15
                           Defendant.
 16
 17
 18          Javier A. G. (“Plaintiff”) appeals from the final decision of the Commissioner of
 19   Social Security (“Commissioner” or “Agency”) denying his application for Disability
 20   Insurance Benefits (“DIB”). The parties consented pursuant to 28 U.S.C. § 636(c) to the
 21   jurisdiction of the undersigned United States Magistrate Judge. (Dkt. Nos. 12-14). On
 22   September 11, 2020, the parties filed a Joint Stipulation outlining their respective
 23   positions. (Dkt. No. 22). For the reasons stated below, the decision of the Commissioner
 24   is REVERSED, and this case is REMANDED for further administrative proceedings
 25   consistent with this decision.
 26
 27
      1
       The Court partially redacts Plaintiff’s name in compliance with Federal Rule of Civil
 28   Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
      Administration and Case Management of the Judicial Conference of the United States.
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 2 of 20 Page ID #:1914



  1                                                 I.
  2                                  PROCEDURAL HISTORY
  3
  4          On June 9, 2016, Plaintiff filed an application for period of disability and disability
  5   insurance benefits pursuant to Title II of the Social Security Act (the “Act”), alleging a
  6   disability onset date of March 11, 2016. (AR 85, 87, 194-210). The Commissioner
  7   denied the application initially on August 17, 2016, (AR 23, 98-102), and upon
  8   reconsideration on October 11, 2016. (AR 23, 108-13). On August 14, 2018, Plaintiff,
  9   represented by counsel, appeared and testified at a hearing. (AR 43-72). The
 10   Administrative Law Judge (“ALJ”) issued an adverse decision on October 11, 2018, (AR
 11   23-42), finding that Plaintiff was not disabled because he is capable of performing his past
 12   relevant work and, in the alternative, because there are jobs that exist in significant
 13   numbers in the national economy that he is capable of performing. (AR 37-38). On
 14   October 16, 2019, the Appeals Council denied Plaintiff’s request for review. (AR 1–8).
 15   This action followed on December 4, 2019. (Dkt. No. 1).
 16
 17                                                 II.
 18                                      ISSUE PRESENTED
 19
 20          On appeal, Plaintiff raises a single issue: whether the ALJ’s residual functional
 21   capacity assessment is supported by substantial evidence. (Joint Stip. at 4).
 22
 23
 24
 25
 26
 27
 28

                                                    2
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 3 of 20 Page ID #:1915



  1                                               III.
  2                                         DISCUSSION
  3
  4          A.     Standard of Review
  5
  6          Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s decision
  7   to deny benefits. “[The] court may set aside the Commissioner’s denial of benefits when
  8   the ALJ’s findings are based on legal error or are not supported by substantial evidence in
  9   the record as a whole.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001); see
 10   also Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006); 42 U.S.C.
 11   §§ 405(g), 1383(c)(3). “Substantial evidence is more than a mere scintilla but less than a
 12   preponderance.” Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (internal
 13   quotation marks and citation omitted). It is “such relevant evidence as a reasonable mind
 14   might accept as adequate to support a conclusion.” Burch v. Barnhart, 400 F.3d 676, 679
 15   (9th Cir. 2005) (internal quotation marks and citation omitted); accord Orn v. Astrue, 495
 16   F.3d 625, 630 (9th Cir. 2007). To determine whether substantial evidence supports a
 17   finding, the court must “consider the record as a whole, weighing both evidence that
 18   supports and evidence that detracts from the [Commissioner’s] conclusion.” Aukland, 257
 19   F.3d at 1035 (citation omitted). If the evidence can reasonably support either affirming or
 20   reversing that conclusion, the court may not substitute its judgment for that of the
 21   Commissioner. Reddick v. Chater, 157 F.3d 715, 720-21 (9th Cir. 1998). “Although the
 22   ALJ’s analysis need not be extensive, the ALJ must provide some reasoning in order for
 23   [the court] to meaningfully determine whether the ALJ’s conclusions were supported by
 24   substantial evidence.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th
 25   Cir. 2014).
 26
 27
 28

                                                    3
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 4 of 20 Page ID #:1916



  1          B.     The ALJ’s Decision
  2
  3          The ALJ employed the five-step sequential evaluation process and concluded that
  4   Plaintiff was not disabled within the meaning of the Act. (AR 23-42). At step one, the
  5   ALJ found that Plaintiff did not engage in substantial gainful activity from his alleged
  6   onset date of March 11, 2016 through September 30, 2018, his last date insured. (AR 25).
  7   At step two, the ALJ determined that through the last date insured, Plaintiff suffered from
  8   the severe impairments of obesity; bilateral plantar fasciitis; lumbar spine degenerative
  9   disc disease; tendinitis of the bilateral elbows; bilateral carpal tunnel syndrome;
 10   impingement syndrome of the right shoulder; and osteoarthritis of the bilateral knees. 2
 11   (AR 26). At step three, the ALJ determined that through the date last insured, Plaintiff did
 12   not have an impairment or combination of impairments that met or medically equaled the
 13   severity of any of the listings enumerated in the regulations. (AR 27).
 14
 15          The ALJ then assessed Plaintiff’s RFC and concluded that through the date last
 16   insured, he could have performed medium work 3 as defined in 20 C.F.R. § 404.1567(c),
 17   with the following limitations:
 18
 19          [Plaintiff] can lift and carry 50 pounds occasionally and 25 pounds
 20          frequently, stand and walk 6 hours in an 8-hour day, and sit 6 hours in an 8-
 21          hour day; can occasionally climb ladders, ropes, scaffolds, ramps, and
 22          stairs; can occasionally balance, kneel and crawl; can frequently stoop and
 23          crouch; can frequently walk on uneven terrain and work at heights; can
 24
      2
 25     The ALJ also found that Plaintiff’s chronic cervical spine sprain; warts; hyperlipidemia;
      elevated PSA; gastritis/abdominal pain; allergic rhinitis; benign prostatic hyperplasia with
 26   urinary symptoms; presbyopia; left vitreous floaters; obstructive sleep apnea; umbilical
      hernia; and left shoulder condition status post arthroscopy with distal clavicle resection
 27   are non-severe impairments. (AR 26-27).
      3
 28    “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or
      carrying of objects weight up to 25 pounds.” 20 C.F.R. § 404.1567(c).
                                                    4
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 5 of 20 Page ID #:1917



  1          occasionally reach overhead with the bilateral arms; can frequently use feet
  2          to operate foot controls; and can frequently handle and finger.
  3
  4   (AR 29). At step four, the ALJ concluded that through the last date insured, Plaintiff was
  5   capable of performing his past relevant work as a Mental Retardation Aide (job coach) as
  6   this work did not require the performance of work-related activities precluded by the
  7   claimant’s residual functional capacity. (AR 36). Although the ALJ found that Plaintiff
  8   was capable of performing his past relevant work, she found in the alternative at step five
  9   that given Plaintiff’s RFC, age, education, work experience, and the VE’s testimony,
 10   through the date last insured there were jobs that existed in significant numbers in the
 11   national economy that Plaintiff could have performed, including a stores laborer and
 12   insulation packer. (AR 36-38). Accordingly, the ALJ found that Plaintiff was not under a
 13   disability as defined in the Act from March 11, 2016, the alleged onset date, through
 14   September 30, 2018, the date last insured. (AR 38).
 15
 16          C.     Discussion
 17
 18          Plaintiff contends that the ALJ’s RFC assessment was not supported by substantial
 19   evidence because none of the examining and non-examining physicians upon whose
 20   opinions the ALJ relied considered “significant medical evidence” that Plaintiff’s
 21   condition severely degenerated over the relevant period. (Jt. Stip. at 7). Plaintiff argues
 22   that this unconsidered evidence “belies the finding that [Plaintiff] can perform medium
 23   work.” (Id.). While Plaintiff acknowledges that the ALJ referred to some of that evidence
 24   in her decision, he argues that an ALJ is “‘simply not qualified to interpret raw medical
 25   data in functional terms.’” (Id. at 9) (quoting Padilla v. Astrue, 541 F. Supp. 2d 1102,
 26   1008 (C.D. Cal. 2008) (internal quotation marks omitted)). For the reasons stated below,
 27   the Court agrees that a remand is necessary for the ALJ to obtain expert opinion on
 28   whether the unconsidered imaging evidence warrants modification of Plaintiff’s RFC.

                                                    5
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 6 of 20 Page ID #:1918



  1                 1.     Medical Opinions
  2
  3          In determining Plaintiff’s RFC, the ALJ gave “great weight” to the expert opinions
  4   of two non-examining physicians, Dr. B. Vaghaiwalla, M.D. and Dr. H. Han, M.D., and
  5   one examining physician, Dr. David H. Payne, M.D.
  6
  7                        a.     Dr. B. Vaghaiwalla, M.D. (Exh. 1A)
  8
  9          On August 2, 2016, (AR 82), non-examining physician Dr. B. Vaghaiwalla, M.D.
 10   conducted a review of Plaintiff’s medical file and completed a Disability Determination
 11   Explanation. (AR 73-84). Dr. Vaghaiwalla concluded that Plaintiff’s primary impairment
 12   was dysfunction of major joints, which he categorized as “severe.” (AR 79). According
 13   to Dr. Vaghaiwalla, Plaintiff’s symptoms could reasonably be expected to produce his
 14   symptoms and pain, but the objective evidence was not sufficient to substantiate
 15   Plaintiff’s statements about the intensity, persistence and functionally limiting effects of
 16   his symptoms. Accordingly, Dr. Vaghaiwalla found Plaintiff’s complaints about the
 17   severity of his condition to be only “partially credible.” (AR 79-80).
 18
 19          Dr. Vaghaiwalla assessed the following RFC: can occasionally lift or carry 50
 20   pounds, and frequently lift or carry 25 pounds; can stand or walk for about 6 hours in an
 21   8-hour workday, and sit for the same period; and has an unlimited ability to push and/or
 22   pull, apart from the aforementioned lift and carry limitations. (AR 80). Dr. Vaghaiwalla
 23   also determined that Plaintiff can climb ramps, stairs, ladders, ropes and scaffolds
 24   occasionally; balance occasionally; stoop at the waist frequently; kneel occasionally;
 25   crouch frequently; and crawl frequently. (AR 81). Dr. Vaghaiwalla based these
 26   conclusions on medical records from April and May 2016 showing that: (1) for Plaintiff’s
 27   cervical spine, “[c]ervical vertebral bodies are normal in height,” their “alignment is
 28   normal,” the “heights of the disc spaces are well preserved,” and no fractures or

                                                    6
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 7 of 20 Page ID #:1919



  1   significant degenerative changes were noted; (2) for his lumbar region, although there was
  2   “moderate disk space narrowing at L5-S1 with moderate neural foramina narrowing” and
  3   “[m]inimal anterior osteophyte formation at L3 and L5,” the “[v]ertebral bodies are
  4   normal in height and alignment,” “[n]o significant degenerative changes [were] noted,”
  5   and the remainder of the disc spaces were “within normal limits”; and, finally,
  6   (3) Plaintiff’s feet showed no acute fracture, their alignment was normal, no significant
  7   joint disease was noted, and no significant soft tissue abnormality could be identified.
  8   (AR 81). Dr. Vaghaiwalla further determined that Plaintiff presented with “no significant
  9   shoulder finds.” (AR 81). Ultimately, Dr. Vaghaiwalla concluded that Plaintiff was
 10   capable of engaging in “medium” maximum sustained work and was “not disabled.” (AR
 11   83).
 12
 13                        b.     Dr. H. Han, M.D. (Exh. 3A)
 14
 15          Approximately two months later, on October 10, 2016, (AR 94), Dr. H. Han, M.D.
 16   also completed a Disability Determination Explanation. (AR 86-96). Dr. Han observed
 17   that since Dr. Vaghaiwalla’s review in August 2016, Plaintiff was diagnosed with an
 18   umbilical hernia in September 2016. (AR 87). Like Dr. Vaghaiwalla, Dr. Han found that
 19   Plaintiff suffered from a primary “severe” impairment of major joint dysfunction, and that
 20   Plaintiff’s statements about the intensity, persistence and functionally limiting effects of
 21   his symptoms were only “partially credible.” (AR 91-92). Dr. Han ascribed an RFC
 22   identical to Dr. Vaghaiwalla’s, and for the same reasons. (AR 92-94). Also like
 23   Dr. Vaghaiwalla, Dr. Han concluded that Plaintiff was capable of performing “medium”
 24   work and was not disabled. (AR 95).
 25
 26
 27
 28

                                                    7
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 8 of 20 Page ID #:1920



  1                        c.      Examining Consultant Dr. David H. Payne, M.D. (Exh. 8F)
  2
  3          On May 9, 2018, just over a year and a half after Dr. Han’s assessment, orthopedic
  4   surgeon Dr. David H. Payne, M.D. conducted a consultative examination of Plaintiff.
  5   (AR 1140-1153). As part of the examination, Dr. Payne reviewed certain medical
  6   records, which included “a stack of records from Kaiser Permanente,” x-rays of Plaintiff’s
  7   feet from May 2016 that showed “no identifiable problems,” “multiple ophthalmological
  8   evaluations,” and urology clinic records. (AR 1148). The records showed that Plaintiff
  9   was being monitored every six months for “slightly elevated” Prostate Antigen Specific
 10   results, was pre-diabetic, had undergone four or five Ebola screenings, was receiving
 11   treatment for plantar warts, and suffered from “chronic cervical spine pain, left shoulder
 12   sprain/strain, internal derangement of the acromioclavicular joint, 4 lumbar spine
 13   sprain/strain, moderate disc degeneration, gastritis due to medication, allergic rhinitis,
 14   benign prostate hypertrophy with urinary symptoms, elevated PSA, presbyopia
 15   [farsightedness] on the left and vitreous floaters, tendinitis of the bilateral elbows.” (AR
 16   1148-49). Plaintiff was currently taking the following medications: Naproxen 500mg, 5
 17   Protonix 10mg, 6 Flomax 10mg, 7 Proscar 10 mg, 8 and Diclofenac Cream. 9
 18
      4
 19     “The acromioclavicular, or AC, joint is a joint in the shoulder where two bones meet.
      One of these bones is the collarbone, or clavicle. The second bone is actually part of the
 20   shoulder blade (scapula), which is the big bone behind the shoulder that also forms part of
      the shoulder joint.” See https://www.hopkinsmedicine.org/health/conditions-and-
 21   diseases/ac-joint-problems.
      5
 22     Naproxen is a nonsteroidal anti-inflammatory drug “‘used to treat pain or inflammation
      caused by conditions such as arthritis . . . .’” Ramirez v. Astrue, 2010 WL 3955833, at *3
 23   n.2 (C.D. Cal. Oct. 8, 2010) (quoting Naproxen, Drug Information Online, available at
      http://www.drugs.com/naproxen.html).
 24
      6
       Protonix is a proton pump inhibitor, or “PPI,” used to block gastric acid production.
 25   Kivett v. Colvin, 2013 WL 5969711, at *3 n.11 (C.D. Cal. Nov. 8, 2013) (citing Laura
      Dean, Comparing Proton Pump Inhibitors, PubMed Health (Oct. 1, 2010), http://
 26   www.ncbi.nlm.nih.gov/pubmedhealth/PMH0004954/).
      7
 27    “Flomax is used to treat the symptoms of an enlarged prostate.” Gardner v. Rajan, 2018
      WL 1702782, at *1 n.2 (E.D. N.C. Feb. 1, 2018) (citing https://www.webmd.com/drugs/2/
 28   drug-4154/flomax-oral/details).

                                                    8
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 9 of 20 Page ID #:1921



  1          Based on his physical examination of Plaintiff and his review of Plaintiff’s medical
  2   history, Dr. Payne determined that Plaintiff can: lift and carry up to 50 pounds
  3   occasionally, and up to 20 pound frequently, (AR 1141); sit, stand and walk up to 6 hours
  4   in an 8-hour workday and does not require the use of a cane, (AR 1142); handle, finger,
  5   feel and push/pull with his right and left hands frequently; reach overhead with his right
  6   hand frequently, but with his hand only occasionally, (AR 1143); operate foot controls
  7   with his right and left foot frequently, (AR 1143); climb stairs, ramps, ladders and
  8   scaffolds frequently (AR 1144); and balance, stoop, kneel, crouch and crawl frequently.
  9   (AR 1144). Dr. Payne further found that Plaintiff can tolerate exposure to all of the
 10   following frequently: unprotected heights, moving mechanical parts, operating a motor
 11   vehicle, humidity and wetness, dust, odors, fumes and pulmonary irritants, extreme cold
 12   and heat, and vibrations. (AR 1145). Plaintiff can also tolerate loud (heavy traffic)
 13   noises. (AR 1145). Finally, Dr. Payne concluded that Plaintiff can shop; travel without
 14   assistance; ambulate without a wheelchair, walker, canes or crutches; walk a block at a
 15   reasonable pace on uneven surfaces; use standard public transportation; climb a few steps
 16   at a reasonable pace with the use of a single handrail; prepare a meal and feed himself;
 17   take care for his personal hygiene; and sort, handle and use paper files. (AR 1146).
 18
 19          Dr. Payne reported that Plaintiff: is “[w]ell-developed, well-nourished . . . in no
 20   apparent distress”; walks at a normal gait and speed without a limp; does not present with
 21   scoliosis and has a full “pain-free range of motion” in his neck, thoracolumbar spine,
 22   shoulders, wrist and fingers, elbows and forearms, hip, knees, ankles; had negative results
 23   in both legs on the straight leg raise test both sitting and supine; and had negative results
 24   on the Neer, Hawkins, Jobe, Cross-Body, Lift-Off, O’Brien’s, and Apprehension tests on
 25   both his shoulders. (AR 1150-52). Plaintiff’s upper and lower extremities tested 5/5 for
 26
      8
       Proscar is prescribed for men with a benign enlarged prostate. See Hill v. Bowles, 2003
 27   WL 21448045, at *2 n.3 (N.D. Tex. June 18, 2003).
      9
 28    Diclofenac cream is “applied to the skin to treat arthritis pain.” See https://medlineplus.
      gov/druginfo/meds/a611041.html.
                                                     9
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 10 of 20 Page ID #:1922



  1   strength, 2+ for “deep tendon reflexes,” and 2+ for pulses. Dr. Payne diagnosed Plaintiff
  2   with “[m]ultiple body part pain in the shoulders, elbows and heels with minimally positive
  3   examination,” plantar fasciitis, cervical spine sprain/strain, and lumbar spine sprain/strain.
  4   (AR 1153). Dr. Payne concluded:
  5
  6          The cervical spine and lumbar spine examinations are negative. The
  7          bilateral knee examination is negative except for a mild crepitus in the
  8          knees. Neurovascularly intact in the upper and lower extremities. The
  9          findings are not that strong. He does have a lot of pain and discomfort
 10          along with high blood pressure. He is seen at Kaiser Permanente. He also
 11          has gas and hyperlipidemia as well as chronic back pain and epicondylitis.
 12          There is no motor or sensory deficit. There is no significant loss of the
 13          range of motion.
 14
 15   (AR 1153).
 16
 17                        d.     The ALJ’s Reliance on Medical Opinions
 18
 19          In determining Plaintiff’s ability to work, the ALJ assigned “great weight” to the
 20   2016 conclusions of the DDS medical consultants, Dr. Vaghaiwalla, (AR 80-82), and
 21   Dr. Han, (AR 92-94). (See AR 31). The ALJ also assigned “great weight” to Dr. Payne’s
 22   orthopedic consultative examination dated May 9, 2018, (AR 1140-53). (See AR 31).
 23   Because Dr. Payne’s RFC assessment was the most recent, and was obtained by a physical
 24   examination and review of the records, it is the most probative. See Stone v. Heckler, 761
 25   F.2d 530, 532 (1985) (“Because Stone’s condition was progressively deteriorating, the
 26   most recent medical report is the most probative.”).
 27
 28

                                                   10
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 11 of 20 Page ID #:1923



  1         The ALJ concluded:
  2
  3         In light of the medical evidence record as a whole, the opinions of the
  4         consultative examiner and DDS medical consultants are all reasonable,
  5         although they vary slightly. 10 Overall, a finding of a full range of medium
  6         is well-supported and reasonable, despite the many normal and mild
  7         clinical exam findings. There is little, if any, discussion of CTS [carpal
  8         tunnel syndrome] in these opinions so I added handling/fingering
  9         limitation, and I reduced overhead reaching to occasionally bilaterally to
 10         accommodate his shoulder condition.
 11
 12   (AR 32).
 13
 14                2.     Evidence of Plaintiff’s Alleged Degenerative Condition
 15
 16         Plaintiff specifically puts at issue four “objective tests” that he contends no
 17   physician considered, even though they demonstrate “far more significant problems th[a]n
 18   identified by the consultative examiner and State agency physicians.” (Jt. Stip. 17). All
 19   of these tests were conducted after Dr. Vaghaiwalla and Dr. Han completed their reviews
 20   of Plaintiff’s medical records in 2016 and therefore could not have informed their RFC
 21   assessments. Although all of the tests were completed before examining physician
 22   Dr. Payne prepared his opinion, and were therefore presumably part of the medical files
 23   presented to him in the “stack” of Kaiser Permanente records submitted for his review,
 24   Dr. Payne did not specifically mention them in his summary of the records that he
 25
      10
        The primary differences between the RFCs proposed by Drs. Vaghaiwalla and Han, on
 26   the one hand, and Dr. Payne, on the other, appear to be that Drs. Vaghaiwalla and Han
      concluded that Plaintiff could kneel, climb, and balance “occasionally,” (AR 81, 93),
 27   while Dr. Payne found that Plaintiff could engage in those activities “frequently.” (AR
      1153). Dr. Payne also determined that Plaintiff could lift overhead with his left shoulder
 28   “occasionally” and his right should “frequently,” which Drs. Vaghaiwalla and Han did not
      address. (Id.).
                                                   11
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 12 of 20 Page ID #:1924



  1   reviewed. (AR 1148-49). Plaintiff asserts that “the fact that no physician considered the
  2   additional evidence . . . in assessing [Plaintiff’s] ability to work renders their opinions
  3   incomplete and not substantial evidence.” (Jt. Stip. at 9)
  4
  5          The tests are:
  6
  7          A June 29, 2017 x-ray of the bilateral knees “consistent with end-stage
  8   degenerative changes in the valgus knee, 11 [with] significant osteophytes 12 present, [and]
  9   the lateral joint line narrowed compared to the medial joint line.” (AR 1471). While there
 10   was “minimal effusion” 13 in the left knee, there was no instability in either knee, and the
 11   results of Lachman’s 14 and posterior drawer 15 tests on both knees were negative. (AR
 12   1471). Nonetheless, Plaintiff was counseled on “the possibility of future total knee
 13   replacement.” (AR 1471). 16
 14
      11
        “Valgus deformity (genu valgum) causes the knees to bow inward, giving a knock-
 15   kneed appearance and putting extra pressure on the outer (lateral) compartment of the
      knee joint.” See https://www.tsaog.com/connect-learn-interact/blog/2014/06/20/dr-casey-
 16   taber-on-knee-malalignment-varus-vs-valgus-deformity/.
      12
 17      Osteophytes, commonly known as “bone spurs,” are an enlargement of the normal bony
      structure. See “Bone Spurs (Osteophytes) and Back Pain,” at http://www.spine-
 18   health.com/conditions/arthritis/bone-spurs-osteophytes-and-back-pain.
      13
 19      “Knee effusion, or water on the knee, occurs when excess fluid accumulates in or
      around the knee joint. There are many common causes for the swelling, including arthritis
 20   and injury to the ligaments or meniscus (cartilage in the knee).” See
      https://www.medicalnewstoday.com/articles/187908.
 21
      14
        “The Lachman test is a passive accessory movement test of the knee performed to
 22   identify the integrity of the anterior cruciate ligament (ACL). The test is designed to
      assess single and sagittal plane instability.” See https://physio-pedia.com/Lachman_Test.
 23
      15
         The “posterior drawer test” of the knees tests “the integrity of the posterior cruciate
 24   ligament (PCL).” See https://www.physio-pedia.com/Posterior_Drawer_Test_(Knee).
      16
 25     On July 5, 2017, Plaintiff met with his physician to further discuss his knee condition,
      including the results of the June 29, 2017 x-ray. (AR 1488). The physician’s
 26   “independent review of xray’s [sic] show: Right knee films show valgus alignment,
      moderate degenerative changes with joint space narrowing and oste[o]phyte formation
 27   worse lateral compartment.” (AR 1488). The physician discussed “conservative and
      surgical” treatment options with Plaintiff, including “use of moist heat, ice, NSAIDs
 28   [nonsteroidal anti-inflammatory drugs], Physical Therapy and injections. We also
      discussed that when the time is right and the pain is significant enough that the long term
                                                    12
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 13 of 20 Page ID #:1925



  1          A November 14, 2017 MRI of Plaintiff’s spine showing:
  2
  3          FINDINGS:
  4          Mild Disk bulges, spondylosis 17 and facet degeneration identified. L5-S1
  5          row based 2 to 3 mm AP central and right paracentral disc protrusion. Mild
  6          impingement on the right nerve root and right lateral recess. Mild neural
  7          foramen narrowing. L4-5 minimal disc bulge and spondylosis. Mild
  8          subarticular recess narrowing. Right neural foramen disc bulge and
  9          minimal foramen narrowing. Subtle mild bone marrow edema in the
 10          sacrum. Bone scan may be considered if there is any suspicion of stress
 11          fracture or neoplastic process. Posterior subcutaneous dependent lumbar
 12          edema -- questionable significance. No other soft tissue mass is seen.
 13          Other disk space levels are unremarkable if not discussed above. Question
 14          left kidney cyst. Tortuous iliac arteries.
 15
 16          IMPRESSION:
 17          Mild Disk bulges, spondylosis and facet degeneration identified. L5-S1
 18          row based 2 to 3 mm AP central and right paracentral disc protrusion. Mild
 19          impingement on the right nerve root and right lateral recess. Mild neural
 20          foramen narrowing. L4-5 minimal disc bulge and spondylosis. Mild
 21
 22   solution for this problem is a total knee replacement.” (AR 1488). The physician
      recommended “low impact exercise,” weight loss, and “lower extremity strengthening.”
 23   (AR 1488).
      17
 24     “Cervical spondylosis is a general term for age-related wear and tear affecting the spinal
      disks in your neck. As the disks dehydrate and shrink, signs of osteoarthritis develop,
 25   including bony projections along the edges of bones (bone spurs). Cervical spondylosis is
      very common and worsens with age. More than 85 percent of people older than age 60
 26   are affected by cervical spondylosis. Most people experience no symptoms from these
      problems.” See www.mayoclinic.org. “Lumbar spondylosis is a spine condition that
 27   describes the natural deterioration of the lower spine due to age and compression. . . .
      Most patients over the age of 50 have some form of mild to progressive spondylosis in the
 28   lumbar spine. However, most cases of spondylosis do not result in any symptoms.” See
      www.laserspineinstitute.com.
                                                    13
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 14 of 20 Page ID #:1926



  1         subarticular recess narrowing. Right neural foramen disc bulge and
  2         minimal foramen narrowing. Subtle mild bone marrow edema in the
  3         sacrum. Bone scan may be considered if there is any suspicion of stress
  4         fracture or neoplastic process.
  5
  6   (AR 1634). 18
  7
  8         A November 28, 2017 bone scan revealing:
  9
 10         FINDINGS:
 11         There is mild symmetric uptake at bilateral sacroiliac joints. There is
 12         uptake at the acromio clavicular joints, right greater than left. There is also
 13         moderate uptake at the right knee. There is mild uptake at bilateral feet and
 14         the right first toe. There is otherwise normal distribution of uptake
 15         throughout the skeleton. No Physiologic renal and bladder accumulation is
 16         seen.
 17
 18         IMPRESSION:
 19         Nonspecific symmetric uptake at bilateral sacral iliac joints, possibly
 20         degenerative. Degenerative uptake at the shoulders, right knee, and feet.
 21
 22   (AR 1698).
 23
 24         And finally, a March 15, 2018 MRI of Plaintiff’s right shoulder demonstrating:
 25
 26
      18
        The ALJ’s review of the medical records included a reference to the November 14,
 27   2017 MRI, noting: “A November 14, 2017 image of the lumbar spine shows mild disk
      bulges, spondylosis, and fact degeneration, with mild impingement on the L5-S1 right
 28   nerve root and right lateral recess.” (AR 34).

                                                  14
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 15 of 20 Page ID #:1927



  1          FINDING:
  2          Bone marrow signal intensity is unremarkable without marrow edema or
  3          contusion or focal bony lesion. There is increase [sic] proton-density signal
  4          within the fibers of the supra and infraspinatus tendon 19 over the region of
  5          the footplate suspect for tendinosis/inner fiber tear. Subscapularis tendon is
  6          intact. Biceps tendon is in the biceps groove and appear [sic]
  7          unremarkable. There is moderate to severe degenerative changes of the
  8          acromioclavicular joint. There is hypertrophic changes along the inferior
  9          margin of the AC joint indenting the myotendinous junction of the
 10          supraspinatus tendon. There is no evidence of labral tear. There is no focal
 11          cartilage defect. There is no joint effusion or loose body. There is mile
 12          thickening of the inferior glenohumeral ligament. Superior and middle
 13          glenohumeral ligaments are intact. There is fluid within the subcoracoid
 14          bursa.
 15
 16          IMPRESSION:
 17          1.       There is increase proton-density signal with the fibers of the supra
 18                   and infraspinatus tendon over the region of the footplate suspect for
 19                   tendinosis/inner fiber tear.
 20          2.       There is moderate to severe degenerative changes of the
 21                   acromioclavicular joint. There is hypertrophic changes along the
 22                   inferior margin of the AC joint indenting the myotendinous junction
 23                   of the supraspinatus tendon.
 24          3.       There is fluid within the subcoracoid bursa.
 25
 26
      19
 27      “A supraspinatus tear is a tear or rupture of the tendon of the supraspinatus muscle. The
      supraspinatus is part of the rotator cuff of the shoulder.” See
 28   https://www.physio-pedia.com/Supraspinatus_tear.

                                                     15
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 16 of 20 Page ID #:1928



  1   (AR 1738-39). 20
  2
  3                 3.     Analysis
  4
  5          Plaintiff argues that the ALJ’s RFC is not supported by substantial evidence
  6   because she gave “great weight” to incomplete opinions that did not reflect consideration
  7   of his deteriorating condition. (Jt. Stip. at 7). The Commissioner counters that the ALJ
  8   reasonably relied on the physicians’ opinions and in fact discussed in her decision the
  9   “objective imaging evidence in 2017 and 2018” that Plaintiff claims shows that his
 10   condition deteriorated. (Id. at 14). The Commissioner further contends that even if
 11   Dr. Payne did not review that evidence, it showed only mild degenerative changes, and no
 12   doctor prescribed a “more aggressive form of treatment.” (Id. at 15). According to the
 13   Commissioner, “[w]ithout more, Plaintiff fails to demonstrate that his condition
 14   deteriorated so much that the ALJ was required to include additional restrictions in the
 15   RFC or develop the record further.” (Id. at 15-16). As such, the Commissioner maintains
 16   that the record reviewed by the ALJ was “neither inadequate [n]or incomplete.” (Id. at
 17   16).
 18
 19          “Social Security proceedings are inquisitorial rather than adversarial. It is the
 20   ALJ’s duty to investigate the facts and develop the arguments both for and against
 21   granting benefits[.]” Sims v. Apfel, 530 U.S. 103, 110-11 (2000). The ALJ has an
 22   affirmative duty to assist the claimant in developing the record “when there is ambiguous
 23   evidence or when the record is inadequate to allow for proper evaluation of the evidence.”
 24   Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001); see also Brown v. Heckler,
 25   713 F.2d 441, 443 (9th Cir. 1983) (per curiam ) (“In Social Security cases the ALJ has a
 26   special duty to fully and fairly develop the record and to assure that the claimant's
 27
      20
        The ALJ’s decision also refers to the March 15, 2018 MRI, stating: “A March 15, 2018
 28   MRI of the right shoulder reports moderate to severe degenerative changes of the
      acromioclavicular joint, but no indication of any tears.” (AR 34).
                                                   16
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 17 of 20 Page ID #:1929



  1   interests are considered. This duty exists even when the claimant is represented by
  2   counsel.”) (citation omitted). At the same time, “the ALJ is the final arbiter with respect
  3   to resolving ambiguities in the medical evidence.” Tommasetti v. Astrue, 533 F.3d 1035,
  4   1041 (9th Cir. 2008). In reaching a conclusion, the ALJ must consider “conflicting
  5   evidence and opinion testimony” in the record. Magallanes v. Bowen, 881 F.2d 747, 753
  6   (9th Cir. 1989) However, “‘[i]t is not necessary to agree with everything an expert
  7   witness says in order to hold that his testimony contains ‘substantial evidence.’” Id.
  8   (quoting Russell v. Bowen, 856 F.2d 81, 83 (9th Cir. 1988)).
  9
 10          An expert’s opinion may be of limited value and fail to provide substantial
 11   evidence where it fails to take into account key record evidence. In Hayes v. Astrue, 270
 12   F. App’x 502 (9th Cir. 2008), for example, the Ninth Circuit concluded that the ALJ’s
 13   heavy reliance on an examining physician’s opinion was not supported by substantial
 14   evidence where the physician’s opinion did not consider readily-available results of the
 15   claimant’s nerve conduction study. Id. at 504. Similarly, in Catalano v. Astrue, 2013 WL
 16   12100705 (S.D. Cal. Sept. 10, 2013), the court emphasized the “limited value” of medical
 17   opinions rendered by reviewing physicians who did not consider claimant’s complaints of
 18   pain. Id. at *3.
 19
 20          Furthermore, where a medical expert fails to opine on potentially critical data, the
 21   omission may not as a general matter be rectified by the ALJ’s independent consideration
 22   of raw medical data. It is widely acknowledged, as Plaintiff argues, that an ALJ may not
 23   substitute his or her lay interpretation of raw medical data in making an RFC assessment
 24   in lieu of a qualified expert’s medical opinion. See, e.g., See Penny v. Sullivan, 2 F.3d
 25   953, 958 (9th Cir. 1993) (“Without a personal medical evaluation it is almost impossible
 26   to assess the residual functional capacity of any individual.”); Banks v. Barnhart, 434 F.
 27   Supp. 2d 800, 805 (C.D. Cal. 2006) (“An ALJ cannot arbitrarily substitute his own
 28   judgment for competent medical opinion . . . and . . . must not succumb to the temptation

                                                   17
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 18 of 20 Page ID #:1930



  1   to play doctor and make . . . independent medical findings.”) (quotations omitted); Tagger
  2   v. Astrue, 536 F. Supp. 2d 1170, 1181 (C.D. Cal. 2008) (“[An] ALJ’s determination or
  3   finding must be supported by medical evidence, particularly the opinion of a treating or an
  4   examining physician.”) (citations and internal quotation marks omitted); Brawders v.
  5   Astrue, 793 F. Supp. 2d 485, 493 (D. Mass. 2011) (“‘[W]here an ALJ reaches conclusions
  6   about [a] claimant’s physical exertional capacity without any assessment of residual
  7   functional capacity by a physician, the ALJ’s conclusions are not supported by substantial
  8   evidence and it is necessary to remand for the taking of further functional evidence.’”)
  9   (quoting Perez v. Sec. of Health and Human Servs., 958 F.2d 445, 446 (1st Cir. 1999)).
 10   While some courts have found that “where the medical evidence shows relatively little
 11   physical impairment, an ALJ permissibly can render a commonsense judgment about
 12   functional capacity even without a physician’s assessment,” where “a claimant has
 13   sufficiently put her functional inability to perform her prior work in issue . . . ‘an expert’s
 14   RFC evaluation is ordinarily essential unless the extent of functional loss, and its effect on
 15   job performance, would be apparent even to a lay person.’” Manso-Pizarro v. Sec. of
 16   Health and Human Servs., 76 F.3d 15, 17 (1st Cir. 1996) (quoting Santiago v. Sec. of
 17   Health and Human Servs., 944 F.2d 1, 5 (1st Cir. 1991)).
 18
 19          For example, in Flores v. Colvin, 2017 WL 367408 (C.D. Cal. Jan. 24, 2017),
 20   objective evidence suggesting that the plaintiff’s degenerative disc disease had worsened
 21   emerged after the examining and non-examining physicians issued their assessments and
 22   therefore could not have been considered by them. The tests included two CT scans,
 23   radiographic imaging, and an MRI. Id. at *4. The ALJ adjusted the RFCs assessed by the
 24   examining and non-examining physicians to reflect the ALJ’s interpretation of the new
 25   evidence. Id. at *5. The court concluded that the ALJ’s adjustment of the RFC based on
 26   raw medical data that was not considered by any medical expert was an improper
 27   substitution of the ALJ’s lay opinion for a medical opinion, and remanded for further
 28   consideration of the evidence developed after the prior RFC assessments issued. Id. at *6.

                                                    18
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 19 of 20 Page ID #:1931



  1          Here, the x-ray, bone scan and MRIs of Plaintiff’s spine, shoulders and feet that
  2   Plaintiff contends show his condition deteriorated 21 were taken in 2017 and 2018, after
  3   Dr. Vaghaiwalla and Dr. Han completed their reviews. Although the images were taken
  4   before Dr. Payne conducted his examination of Plaintiff, it is not at all clear from
  5   Dr. Payne’s opinion that he considered them because the only objective imaging evidence
  6   that he specifically refers to is a 2016 x-ray of Plaintiff’s feet. (AR 1148). As such, the
  7   Court cannot say with confidence that Dr. Payne’s RFC provided the ALJ with substantial
  8   evidence of Plaintiff’s actual capabilities because it does not appear to have taken into
  9   account objective imaging evidence that could potentially confirm or refute Plaintiff’s
 10   complaints.
 11
 12          While the ALJ attempted to incorporate some of the imaging evidence into her
 13   decision and adjusted Plaintiff’s RFC accordingly, the ALJ is not a trained physician and
 14   is not qualified to opine on the meaning of raw medical data. 22 As Plaintiff argues, the
 15   ALJ could have developed expert opinion on the import of the imaging evidence -- or lack
 16   thereof -- by ordering an updated consultative examination, see 20 C.F.R. § 404.1517, by
 17   calling a medical expert to testify at the hearing, 20 C.F.R. §§ 404.1519, 404.1519a, or by
 18   remanding the matter back to the “appropriate component” of the agency to make a new
 19   determination based on the subsequent medical evidence. 20 C.F.R. § 416.1448(c)(1). It
 20
      21
        Plaintiff stated at the August 14, 2018 hearing that he suffers from constant low back
 21   pain (AR 57-58); a left knee ACL injury (AR 58); elbow tendinitis with hand numbness
      (AR 61); and shoulder problems, including surgery in 2010 on his left shoulder and right
 22   shoulder pain for which he required treatment. (AR 63-64). Plaintiff stated that his back
      gets stiff and he has to wait to get out of the car. (AR 60). He can grip things for only
 23   four to five minutes before his hands get stuck in a fist, (AR 60-61), and he uses wrist
      braces for carpal tunnel syndrome. (AR 63). He claimed that he can carry ten to twenty
 24   pounds, (AR 64-65), but not anything heavy in front of him (AR 62); he has trouble
      reaching overhead, (AR 64); can walk for ten to fifteen minutes at a time (AR 58, 65); and
 25   can sit for five to ten minutes at a time. (AR 65). His doctor told him to use a cane, but
      he does not want to. (AR 66). His doctor also told him in 2017 that he needs a knee
 26   replacement. (AR 58).
      22
 27     The ALJ’s RFC differs from Dr. Payne’s in that the ALJ concluded that Plaintiff could
      kneel, crawl, climb, balance, and lift overhead with his right shoulder only occasionally,
 28   (AR 29), whereas Dr. Payne concluded that Plaintiff could perform these tasks frequently.
      (AR 1153).
                                                   19
Case 8:19-cv-02341-PVC Document 23 Filed 11/25/20 Page 20 of 20 Page ID #:1932



  1   may well be that the Commissioner is correct that the imaging evidence does not show
  2   deterioration of Plaintiff’s condition severe enough to alter the ALJ’s RFC. However, in
  3   the absence of a medical opinion explaining the meaning of the imaging evidence, the
  4   current record is not sufficiently developed for the Court to find that the ALJ’s decision
  5   was supported by substantial evidence.
  6
  7          The matter is remanded for further proceedings. On remand, the ALJ shall
  8   reevaluate Plaintiff’s RFC, taking into account the full range of medical evidence,
  9   including the 2017 and 2018 objective imaging evidence, as informed by medical opinion.
 10
 11                                               IV.
 12                                        CONCLUSION
 13
 14          Accordingly, IT IS ORDERED that Judgment be entered REVERSING the
 15   decision of the Commissioner and REMANDING this matter for further proceedings
 16   consistent with this decision. IT IS FURTHER ORDERED that the Clerk of the Court
 17   serve copies of this Order and the Judgment on counsel for both parties.
 18
 19   DATED: November 25, 2020
 20
 21
                                                    PEDRO V. CASTILLO
 22                                                 UNITED STATES MAGISTRATE JUDGE
 23
 24
 25
 26
 27
 28

                                                   20
